UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2333



In Re:   SAMUEL TIJUAN JONES, a/k/a Tito,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:06-cr-00398-HFF-1)


Submitted:   February 19, 2009          Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel Tijuan Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Tijuan Jones petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

Motion to Dismiss Count Five of the Indictment.                        He seeks an

order from this court directing the district court to act.                         We

find   there   has   been   no    undue       delay    in    the   district     court.

Accordingly,    although     we    grant       leave        to   proceed   in    forma

pauperis, we deny the mandamus petition.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                          2